DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15, 17, 18, and 31 are objected to because of the following informalities:  
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claims 17 and 18, change claim dependency to claim 16.
Claim 31, change claim dependency to claim 30.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,701,438. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Instant Application # 16/709,151
US Patent 10,701,438
1. A system, comprising: one or more processors in a graphics verification system that handles content of a channel in a broadcast chain, the one or more processors are configured to: 

partition an on-screen view of the channel into a plurality of sections based on an overlay of a plurality of graphics on the on-screen view of the channel; 

determine a placement of each of the overlaid plurality of graphics in the plurality of sections with respect to associated content on the on-screen view of the channel, 

wherein the placement of each of the overlaid plurality of graphics in the 



detect one or more error parameters based on the determined placement of each of the overlaid plurality of graphics in the plurality of sections with respect to the associated content; and 

calibrate the on-screen view of the channel prior to multicasting of the channel, based on the detected one or more error parameters.



partition an on-screen view of the channel into a plurality of sections based on an overlay of a plurality of graphics on the on-screen view of the channel; 

determine a placement of each of the overlaid plurality of graphics in the plurality of sections with respect to associated content on the on-screen view of the channel, 

wherein the placement of each of the overlaid plurality of graphics in the plurality of sections is determined 

detect one or more error parameters based on the determined placement of each of the overlaid plurality of graphics in the plurality of sections with respect to the associated content, 

remove a first overlaid graphic of the overlaid plurality of graphics on the on-screen view of the channel based on a first graphics identifier (ID) of the first overlaid graphic that is in the programming schedule at a time code for a subsequent content item; and reinstate the first overlaid graphic on the on-screen view of the channel after a number of video frames based on the detected one or more error parameters…



2. The system according to claim 1, wherein the plurality of graphics comprises at least one of a channel logo, a sign, a symbol, a text placeholder, full screen graphics, partial screen graphics, text crawl, a rating key, or a ticker.

3. The system according to claim 1, wherein the placement of each of the plurality of graphics in the plurality of sections with respect to the associated content is determined based on a concurrent look-up of each of the plurality of graphics in the plurality of sections and the associated content to identify correct placement of the plurality of graphics intended for a specific content on the on-screen view of the channel. 

3. The system according to claim 1, wherein the placement of each of the plurality of graphics in the plurality of sections with respect to the associated content is determined based on a concurrent look-up of each of the plurality of graphics in the plurality of sections and the associated content to identify correct placement of the plurality of graphics intended for specific content on the on-screen view of the channel.


4. The system according to claim 3, wherein the one or more processors are further configured to execute the concurrent look-up based on a graphics ID of each of the plurality of graphics in the plurality of sections and a content ID of the associated content of each of the plurality of graphics, and wherein the graphics ID corresponds to fingerprints of each of the plurality of graphics, and wherein the content ID corresponds to fingerprints of the associated content.
5. The system according to claim 4, wherein the one or more processors are configured to generate graphics fingerprints, which correspond to the fingerprints of the plurality of graphics, using a graphics engine based on at least one or more visual features in the plurality of graphics, wherein the graphics fingerprints are generated for a plurality of coordinates that indicates position of the plurality of graphics on the on-screen view, and wherein the generated graphics fingerprints are stored in a graphics fingerprint database. 

5. The system according to claim 4, wherein the one or more processors are further configured to generate, by a graphics engine, graphics fingerprints, which correspond to the fingerprints of the plurality of graphics, wherein the graphics fingerprints are generated based on at least one or more visual features in the plurality of graphics, wherein the graphics fingerprints are generated for a plurality of coordinates that indicate the positions of the overlaid plurality of graphics on the on-screen view, and wherein the generated graphics fingerprints are stored in a graphics fingerprint database.

6. The system according to claim 5, wherein the one or more processor are configured to compare fingerprints of the overlaid plurality of graphics detected on the on-screen view of the channel with the graphics fingerprints stored in the graphics fingerprint database, wherein the comparison is executed to detect the one or more error parameters of the overlaid plurality of graphics. 

6. The system according to claim 5, wherein the one or more processors are further configured to compare the fingerprints of the overlaid plurality of graphics detected on the on-screen view of the channel with the graphics fingerprints stored in the graphics fingerprint database, and wherein the comparison is executed to detect the one or more error parameters of the overlaid plurality of graphics.


7. The system according to claim 6, wherein the overlaid plurality of graphics on the on-screen view of the channel is automatically corrected in the broadcast chain based on the detected one or more error parameters.
8. The system according to claim 1, wherein the one or more processors are configured to generate raster fingerprints for the associated content using an ingest engine, based on one or more visual features of the associated content, wherein the generated raster fingerprints are stored in a content fingerprint database. 

8. The system according to claim 1, wherein the one or more processors are further configured to generate, by an ingest engine, raster fingerprints for the associated content, wherein the raster fingerprints for the associated content are generated based on one or more visual features of the associated content, and wherein the generated raster fingerprints are stored in a content fingerprint database.

9. The system according to claim 8, where the one or more processor are configured to compare fingerprints of the associated content on which the plurality of graphics are overlaid on the on-screen view of the channel with the raster fingerprints stored in the content fingerprint database, wherein the comparison is executed to detect the one or more error parameters related to the associated content. 

9. The system according to claim 8, wherein the one or more processors are further configured to compare fingerprints of the associated content on which the plurality of graphics are overlaid on the on-screen view of the channel with the raster fingerprints stored in the content fingerprint database, and wherein the comparison is executed to detect the one or more error parameters related to the associated content.

10. The system according to claim 9, wherein the associated content that corresponds to a specific content item associated with the overlaid plurality of graphics for a specific time instant on the on-screen view of the channel is automatically corrected based on the detected one or more error parameters. 

10. The system according to claim 9, wherein the associated content that corresponds to a specific content item associated with the overlaid plurality of graphics for a specific time instant on the on-screen view of the channel is automatically corrected based on the detected one or more error parameters.
11. The system according to claim 10, where the one or more processors are configured to utilize a time-based 
verify each of the plurality of graphics in the plurality of sections and the associated content, wherein the programming schedule is determined by a broadcast automation system. 



11…verify each of the plurality of graphics in the plurality of sections and the associated content based on the time-based parameter of the programming schedule and the region-based parameter of the programming schedule, and wherein the programming schedule is determined by a broadcast automation system.


12. The system according to claim 11, wherein the time-based parameter of the programming schedule is indicative of a timing identifier at which the plurality of graphics and the associated content are required to be overlaid on the on-screen view of the channel during multicasting of the channel.
13. The system according to claim 11, wherein the region-based parameter of the programming schedule is indicative of specific regions on the on-screen view of the channel where the plurality of graphics and the associated content are required to be overlaid on the on-screen view of the channel during multicasting of the channel, wherein the specific regions on the on-screen view of the channel correspond to the plurality of sections. 

13. The system according to claim 11, wherein the region-based parameter of the programming schedule is indicative of specific regions on the on-screen view of the channel where the plurality of graphics and the associated content are required to be overlaid on the on-screen view of the channel during multicasting of the channel, and wherein the specific regions on the on-screen view of the channel correspond to the plurality of sections.
14. The system according to claim 10, wherein the one or more processor are configured to utilize a plurality of automatic content recognition (ACR)-based inline-monitoring devices (IMDs) placed at a plurality of locations in the broadcast chain, to concurrently detect fingerprints of each of the plurality of graphics in the plurality of sections and 





14. The system according to claim 10, wherein the one or more processors are further configured to utilize a plurality of automatic content recognition (ACR)-based inline-monitoring devices (IMDs) placed at a plurality of locations in the broadcast chain, to concurrently detect fingerprints of each of the plurality of graphics in the plurality of sections and the fingerprints of the associated content on which the plurality of graphics are overlaid.

Claims 16-31 see similar language in above claims.
See claim language similar to above claims 1-14.


Based on the above analysis, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Instant Application by broadening claims that determine placements of graphic based on programming schedule instead of using time-based parameters and region-based parameters of the programming schedule as taught by US Patent 10,701,438 in order to use plurality of different services not binding by timed-based/region-based parameters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 16-22, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2014/0337880 to Sorbel (“Sorbel”) in view of US PG Pub 2015/0070587 to Emeott (“Emeott”) and US PG Pub US PG Pub 2016/0261894 to Li (“Li”).
Regarding claim 1, “A system, comprising: one or more processors in a graphics verification system that handles content of a channel in a broadcast chain” reads on the TV system that provides logo, graphics, banner while streaming video content (abstract, ¶0001) disclosed by Sorbel and represented in Fig. 1.
As to “the one or more processors are configured to: partition an on-screen view of the channel into a plurality of sections based on an overlay of a plurality of graphics on the on-screen view of the channel” Sorbel discloses (¶0026, ¶0028) that the television provides plurality of sectional views including a company logo as represented in Fig. 1C (elements 20, 22, 30).
As to “determine a placement of each of the overlaid plurality of graphics in the plurality of sections with respect to associated content on the on-screen view of the channel” Sorbel discloses (¶0028) that the logos, graphics, banners of the associated content are displayed at the predetermined location on the screen as represented in Fig. 1B, C, and Fig. 5B (element 148).
As to “detect one or more…parameters based on the determined placement of each of the overlaid plurality of graphics in the plurality of sections with respect to the associated content” Sorbel discloses (¶0036) that the system 
As to “calibrate the on-screen view of the channel prior to multicasting of the channel, based on the detected one or more error parameters” Sorbel discloses (¶0036) that when the cue is detected, the system removes/adjusts/calibrate logo, graphic, banner from the streaming video feed before it loops back to continue to monitor/obtain video feed as represented in Fig. 5B (elements 154, 156, 120).
Sorbel meets all the limitations of the claim except “wherein the placement of each of the overlaid plurality of graphics in the plurality of sections is determined based on a programming schedule.”  However, Emeott discloses (¶0019, ¶0021) that the placement of logo(s) associated with a specific program is determined using EPG data.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Sorbel’s system by using programming schedule to determine placement of graphic(s) as taught by Emeott in order to generate alerts and supplemental information based on the detection of on-screen objects in video data (¶0013).
Combination of Sorbel and Emeott meets all the limitations of the claim except “detect one or more error parameters based on the determined placement of each of the overlaid plurality of graphics in the plurality of sections.”  However, Li discloses (¶0039) that the system generates an error signal based on the comparison of the logo between frames as represented in Fig. 3.  Therefore, it would have been obvious to one of the ordinary skills in the art before the 

Regarding claim 2, “The system according to claim 1, wherein the plurality of graphics comprises a channel logo, a sign, a symbol, a text placeholder, full screen graphics, partial screen graphics, a rating key, and/or a ticker” Sorbel discloses (¶0028) that the sections displayed on the TV comprises logo, graphic, banner, video.

Regarding claim 3, “The system according to claim 1, wherein the placement of each of the plurality of graphics in the plurality of sections with respect to the associated content is determined based on a concurrent look-up of each of the plurality of graphics in the plurality of sections and the associated content to identify correct placement of the plurality of graphics intended for a specific content on the on-screen view of the channel” Sorbel discloses (¶0035, ¶0036) that the system constantly monitors live video feed for the logos/graphics/banners of the associated content as represented in Fig. 5A (element 120); (¶0028, ¶0094) when the logos/graphics/banners of the associated content are determined/matched, they are displayed at the predetermined location on the screen as represented in Figs. 1B,C and Fig. 5B (element 148).

Regarding claim 4, “The system according to claim 3, wherein the one or more processors are configured to execute the concurrent look-up based on a graphics identifier (ID) of each of the plurality of graphics in the plurality of sections and a content ID of the associated content of each of the plurality of graphics, wherein the graphics ID corresponds to fingerprints of each of the plurality of graphics, and wherein the content ID corresponds to the fingerprints of the associated content” Sorbel discloses (¶0094) that the system monitors streams to detect the presence of graphics and content ID packets to match with the detected signature of the graphic (¶0030).

Regarding claim 5, “The system according to claim 4, wherein the one or more processors are configured to generate graphics fingerprints, which correspond to the fingerprints of the plurality of graphics, using a graphics engine based on at least one or more visual features in the plurality of graphics, wherein the graphics fingerprints are generated for a plurality of coordinates that indicates position of the plurality of graphics on the on-screen view, and wherein the generated graphics fingerprints are stored in a graphics fingerprint database” Sorbel discloses (¶0028) that the logo is incorporated in a strategic and the designated location, and Li discloses (¶0055) that the marker frame signature matches other frames in similar locations.

claim 6, “The system according to claim 5, wherein the one or more processor are configured to compare fingerprints of the overlaid plurality of graphics detected on the on-screen view of the channel with the graphics fingerprints stored in the graphics fingerprint database, wherein the comparison is executed to detect the one or more error parameters of the overlaid plurality of graphics” Li discloses (¶0038, ¶0039) that the processor compares the logo template against the logo frame to generates an error signal based on the comparison .

Regarding claim 7, “The system according to claim 6, wherein the overlaid plurality of graphics on the on-screen view of the channel is automatically corrected in the broadcast chain based on the detected one or more error parameters” Sorbel discloses (¶0096) that the graphic content includes an expiration time so that the system will automatically delete it.

Regarding claim 16, see rejection similar to claim 1.

Regarding claim 17, see rejection similar to claim 2.

Regarding claim 18, see rejection similar to claim 3.

Regarding claim 19, see rejection similar to claim 4.

claim 20, see rejection similar to claim 5.

Regarding claim 21, see rejection similar to claim 6.

Regarding claim 22, see rejection similar to claim 7.

Regarding claim 30, see rejection similar to claim 1.

Regarding claim 31, see rejection similar to claim 2.

Claims 8-15 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sorbel in view of Emeott and Li, and further in view of US PG Pub 2010/0169911 to Zhang (“Zhang”).
Regarding claim 8, combination of Sorbel, Emeott, and Li meets all the limitations of the claim except “the system according to claim 1, wherein the one or more processors are configured to generate raster fingerprints for the associated content using an ingest engine, based on one or more visual features of the associated content, wherein the generated raster fingerprints are stored in a content fingerprint database.”  However, Zhang discloses (¶0051, ¶0052) that the fingerprint extractor obtains essential information from the video frames using a raster scanned format and stores it in the content database as represented in Figs. 4 and 6.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Sorbel, Emeott, 

Regarding claim 9, “The system according to claim 8, where the one or more processor are configured to compare fingerprints of the associated content on which the plurality of graphics are overlaid on the on-screen view of the channel with the raster fingerprints stored in the content fingerprint database, wherein the comparison is executed to detect the one or more error parameters related to the associated content” combination of Sorbel, Emeott, Li, and Zhang teaches this limitation, where Li discloses (¶0038, ¶0039) that the processor compares the logo template against the logo frame to generates an error signal based on the comparison, and Zhang discloses (¶0051, ¶0052) that the fingerprint extractor obtains essential information from the video frames using a raster scanned format and stores it in the content database.

Regarding claim 10, “The system according to claim 9, wherein the associated content that corresponds to a specific content item associated with the overlaid plurality of graphics for a specific time instant on the on-screen view of the channel is automatically corrected based on the detected one or more error parameters” Sorbel discloses (¶0096) that the graphic content includes an expiration time so that the system will automatically delete it.

claim 11, “The system according to claim 10, where the one or more processors are configured to utilize a time-based parameter and/or a region-based parameter of the programming schedule that corresponds to the plurality of graphics and the associated content on the on-screen view to verify each of the plurality of graphics in the plurality of sections and the associated content, wherein the programming schedule is determined by a broadcast automation system” combination of Sorbel and Emeott teaches this limitation, where Sorbel discloses (¶0036) that the logos are presented on the predetermined location (region-based parameter) of the TV, where its removed based on the comparison, and (¶0096) the graphic content includes an expiration date (time-based parameter) so that the system will automatically delete it, and Emeott discloses (¶0019, ¶0021) that the placement of logo(s) associated with a specific program/video asset is determined using EPG data, where (¶0071, ¶0036) the EPG source provides EPG data that uses start/stop times, duration (time based parameters) for that particular video asset; if the visual video content A is from a news program broadcast at a particular time, then the metadata may indicate that on-screen text located in the top left-hand corner region 320-1 (region-based parameter) is scrolling text 313 as represented in Fig. 3B.

Regarding claim 12, “The system according to 11, wherein the time-based parameter of the programming schedule is indicative of timing identifier at which the plurality of graphics and the associated content are required to be overlaid on the on-screen view of the channel during multicasting of the channel” Emeott 

Regarding claim 13, “The system according to claim 11, wherein the region-based parameter of the programming schedule is indicative of specific regions on the on-screen view of the channel where the plurality of graphics and the associated content are required to be overlaid on the on-screen view of the channel during multicasting of the channel, wherein the specific regions on the on-screen view of the channel correspond to the plurality of sections” Sorbel discloses (¶0028) that the logos, graphics, banners of the associated content are displayed at the predetermined location on the screen as represented in Figs. 1B and 1C and Fig. 5B (element 148), and Emeott discloses (¶0019, ¶0021) that the placement of logo(s) associated with a specific program/video asset is determined using EPG data, where (¶0071, ¶0036) the EPG source provides EPG data that uses start/stop times, duration (time based parameters) for that particular video asset; if the visual video content A is from a news program broadcast at a particular time, then the metadata may indicate that on-screen text located in the top left-hand corner region 320-1 (region-based parameter) is scrolling text 313 as represented in Fig. 3B.

claim 14, “The system according to claim 10, wherein the one or more processor are configured to utilize a plurality of automatic content recognition (ACR)-based inline-monitoring devices (IMDs) placed at a plurality of locations in the broadcast chain, to concurrently detect fingerprints of each of the plurality of graphics in the plurality of sections and the associated content on which the plurality of graphics are overlaid” Sorbel discloses (¶0006, ¶0030) that the Digital Air Impressions (DAI) Ad Video Recognition Software has the logic to identify what is playing on the screen. Once it identifies the streaming video content, it searches the DAI Ad Server Library (Asset Library) to look for and match the appropriate advertiser's assets: logo, graphic, watermark, banner, video, and the like and then incorporates it onto a predetermined or designated area on the screen.

Regarding claim 15, see rejection similar to claim 14.

Regarding claim 23, see rejection similar to claim 8.

Regarding claim 24, see rejection similar to claim 9.

Regarding claim 25, see rejection similar to claim 10.

Regarding claim 26, see rejection similar to claim 11.

claim 27, see rejection similar to claim 12.

Regarding claim 28, see rejection similar to claim 13.

Regarding claim 29, see rejection similar to claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425